FORM 10-K U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:July 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-11485 ACCELR8 TECHNOLOGY CORPORATION (Name of Registrant as Specified in its Charter) Colorado 84-1072256 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7000 North Broadway, Building 3-307, Denver, CO 80221 (Address of principal executive offices) Registrant's telephone number:(303) 863-8088 Securities registered pursuant to Section 12(b) of the Act: (Title of class) Name of Exchange on which registered Common Stock, no par value NYSE Amex Equities Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act[]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act.[X]Yes[]No Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company) Small reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes [ ] No [X] The Registrant's revenues for the fiscal year ended July 31, 2010 were $2,245,628. The aggregate market value of the voting stock held by non-affiliates of the Registrant as of January 30, 2010 was approximately $7,149,365 based upon the last reported sale on that date (including the shares of Common Stock held in the Rabbi Trust (as defined below)). For purposes of this disclosure, Common Stock held by persons who hold more than 5% of the outstanding voting shares and Common Stock held by officers and directors of the Registrant have been excluded in that such persons may be deemed to be "affiliates" as that term is defined under the rules and regulations promulgated under the Securities Act of 1933, as amended.This determination is not necessarily conclusive. The number of shares of the Registrant's Common Stock outstanding as of September 15, 2010 was 10,757,317. Documents incorporated by reference: None TABLE OF CONTENTS Page Number Part I Item 1.Business 2 Item 1A.Risk Factors 10 Item 1B.Unresolved Staff Comments 20 Item 2.Properties 20 Item 3.Legal Proceedings 20 Item 4. (Removed and Reserved). 20 PART II Item 5. Market for Common Equity and Related Stockholder Matters andIssuer Purchase of Equity Securities. 21 Item 6.Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item 7A.Quantitative and Qualitative Disclosures About Market Risk 32 Item 8.Financial Statements and Supplementary Data 32 Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 32 Item 9(T)(A).Controls and Procedures 32 Item 9B.Other Information 34 PART III Item 10.Directors, Executive Officers, and Corporate Governance; 34 Item 11.Executive Compensation. 37 Item 12. Security Ownership of Certain Beneficial Owners andManagement and Related Stockholder Matters. 45 Item 13. Certain Relationships and Related Transactions, and Director Independence. 46 Item 14.Principal Accounting Fees and Services 47 Part IV Item 15Exhibits, Financial Statement Schedules 48 SIGNATURES 49 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act") and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the Company, as defined below, intends that such forward-looking statements be subject to the safe harbors created thereby.These forward-looking statements include the plans and objectives of management for future operations, including plans and objectives relating to the products and future economic performance of the Company.The forward-looking statements included herein are based on current expectations that involve a number of risks and uncertainties.These forward-looking statements are based on assumptions that the Company will retain key management personnel, that the Company’s operating expenses will not materially increase, that the Company will find a long-term strategic partner to assist in the development of the BACcel™ system, and that there will be no material adverse change in the Company's operations or business.Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company.Although the Company believes that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the results contemplated in the forward-looking statements will be realized.Although management believes that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the results contemplated in forward-looking information will be realized.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.In addition, as disclosed elsewhere in this Annual Report, the business and operation of the Company are subject to substantial risks that increase the uncertainty inherent in such forward-looking statements.In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives or plans of the Company will be achieved. PART I Item 1. Business History and Development of the Company Accelr8 Technology Corporation ("Accelr8" or "the Company"), a Colorado corporation, was incorporated on May 26, 1982.The Company's office and laboratory are located at 7000 North Broadway, Building 3-307, Denver, Colorado 80221, and our telephone number is 303-863-8088. On January 18, 2001, we acquired the OpTest portfolio of technologies ("OpTest") from DDx, Inc. ("DDx").Since the acquisition of the OpTest assets, we have focused primarily upon furthering the research and development of the acquired technologies, and the development of revenue producing products related to that technology.The purchase of OpTest provided us with a proprietary surface chemistry formulation and quantitative bio-analytical measurement instruments.We have supplemented these assets to develop the BACcel™ technology platform for applications related to rapid identification of bacteria and their antibiotic resistance. Business Strategy Our vision is to develop and commercialize an innovative, integrated system to rapidly identify bacteria and their mechanisms of antibiotic resistance in critically ill patients.Our business strategy for primary products in vertical markets is to prove the validity of our technology and recruit an industry leader as a commercial partner or licensee.We also plan to spin off specific OEM technology components through additional licensed applications that do not compete with our platform licensees. We envision our continuing role as licensor and alliance partner as one of leading the technical development of new technology, validating the application methods, expanding platform applications, and integrating additional capabilities into our proprietary platforms. Application:Hospital-Acquired Infection (HAI) Every 6 minutes another American dies from a hospital-acquired infection (HAI).The US Centers for Disease Control and Prevention estimates that 98,987 HAI fatalities occur annually that are attributable to bacterial infections acquired in a US healthcare facility.HAI occurs when a patient enters the hospital for some reason other than an infectious disease, then contracts infection more than two days after admission.The HAI mortality rate is more than double that from auto fatalities, far more than any type of cancer except lung cancer, and more than seven and one-half times that from AIDS.Despite intensive efforts to improve prevention and care, mortality has remained the same for more than ten years. 2 Yet, in theory, none of these patients should die.An effective antibiotic exists for almost every one of them.Even though bacterial strains exist that resist any particular drug, strains that resist all antibiotics remain fortunately rare. Lab delay is a major culprit.Medical experts believe that inadequate initial therapy substantially elevates the risk of severe morbidity and mortality in critically ill patients.For critically ill patients, the physician must start adequate antibiotics within 2-4 hours of symptom onset.But lab cultures typically take 2-3 days to identify organisms and assess their antibiotic susceptibility.The physician has no choice but to start therapy without knowing the organism or its drug susceptibility.Most often, the physician must choose a combination of two or three broad-spectrum antibiotics, based on the patient’s history, clinical indicators, and the hospital’s recent history of antibiotic effectiveness in similar infections.Unfortunately, widespread and increasingly complex multiple antibiotic resistance causes such “empiric therapy” to prove inadequate in 20% to 40% of cases. Further, switching to adequate therapy as soon as the next day fails to improve outcomes.Once an infection passes a critical point, antibiotics have little to no impact on its condition. Management believes that the development of new classes of antibiotics has almost stopped. Improved prevention and infection control have limited potential.In the meantime, bacteria continue to evolve and share emerging mechanisms of drug resistance.Bacteria have become so well adapted to the hospital that even the best preventive efforts do not eradicate them.Hospitals that lead in best preventive practices still suffer from endemic hospital-adapted strains that continue to cause high rates of attributable morbidity and mortality.Such examples suggest that each passing year sees a reduction in the number of cases that can be treated successfully with any particular drug. Management believes that dramatically speeding up laboratory diagnostics will help to improve the success rate for initial therapy. Products BACcel™ System Development Since 2007, we have focused our efforts on the development of an innovative rapid diagnostic platform, the BACcel™ system, intended for rapid diagnosis in life-threatening bacterial infections.Our goal is to reduce the failure rate of initial therapy by shortening the lab turnaround time to less than 8 hours, rather than the 2-3 days now required.Rapid testing would provide guidance in time to influence initial therapy. The BACcel™ system applies our proprietary technology to eliminate time-consuming bacterial culturing, thus eliminating the major source of delay with current testing methods.Proprietary technologies include our patented “Quantum Microbiology” analytical methods, and our patented OptiChem® surface coatings. The BACcel™ system includes a fixed instrument and proprietary single-use (disposable) test cassettes.Each cassette tests a single patient specimen and then must be discarded. 3 The BACcel™ system uses long-accepted bacteriological testing principles, but applies our proprietary technology to adapt them to analyze live bacteria extracted directly from a patient specimen.The instrumentation uses an automated digital microscope to measure the responses of extracted live bacterial cells to various test conditions.The system analyzes thousands of these individual cells to arrive at organism identification and antibiotic resistance characteristics. Based on internal lab data, Management believes that the BACcel™ system will identify the organisms present in a patient's specimen and count the number of organisms of each type in less than 2 hours after receiving a specimen.Management believes that the BACcel™ system will then additionally report major categories of antibiotic resistance mechanism present for each type of organism within a total of 4-6 hours after receiving a specimen.The clinical purpose of this version is to narrow the drug choices available for initial therapy by rapidly reporting presumptive identification and major resistance types, thus ruling out antibiotic classes that are most likely to fail. Quantitative identification in less than 2 hours also enables near-real-time assessment of the effects of therapy, and monitoring for emerging resistance or secondary infection. Popular news media have reported widely about methicillin-resistant Staphylococcus aureus (“MRSA”) as a multi-resistant "superbug."Organizations such as the US Centers for Disease Control and Prevention (“CDC”) andthe Infectious Diseases Society of America have also identified other multi-drug resistant organisms as presenting even greater threats.They include Pseudomonas, Acinetobacter, and Klebsiella.In the hospital intensive care unit (“ICU”), MRSA typically causes approximately 30% of mortality from acquired infections.The other organisms together account for a much higher percentage. Management believes that the BACcel™ system is the only new diagnostic technology under development that will address a clinically adequate range of species and antibiotic resistance mechanisms needed to help manage critical infectious diseases.Management also believes that other rapid technologies, such as gene detection, are better suited to screening non-infected carriers of a small number of species and resistance mechanisms, but are too limited to compete with the BACcel™ platform for managing infected patients. Additional Products In addition to BACcel™ system development, we have developed and out-licensed OptiChem® surface coatings for use in microarraying components.As a coating for analytical devices, management believes that OptiChem® offers superior noise rejection (non-specific binding by interfering substances) and high capacity for target binding, compared with other bio-coatings.For example, in microarraying this results in higher sensitivity and simplified sample preparation. OptiChem® also offers the ability to apply micro-patterns, enabling novel advanced analyzer designs.The coating is widely adaptable to virtually any base material, such as plastics, and even highly sophisticated designs can be economically scaled to high-volume production.We have licensed various OptiChem® microarraying coatings to SCHOTT (Germany), NanoString (WA), and Nanosphere (IL).See “Sales, Licensing, and Alliances” below. 4 In this business segment we provide development services to potential licensees and industrial customers.For these customers, we also produce limited quantities of new products for technical and market evaluations. Patented OptiChem® coatings have potential value in other applications as well.When appropriate, we fund limited technical projects with outside organizations or adapt our own development to assess feasibility.Examples include: · Analytical devices such as molecular sensors; · Tissue and cell culturing labware for live-cell analysis; · Invasive medical devices to reduce bacterial biofilm formation; · Patient specimen containers to reduce loss of critical analytes; · Pharmaceutical packaging to extend shelf life and reduce the loss of costly biotech drugs; and · Coatings to prevent bio-fouling (microbial mat formation and corrosion) in a variety of industrial and commercial applications. Research and Development We have used two developmental instruments in our laboratory since 2006.Early in calendar 2008, we placed two additional, identical development systems in collaborating research institutions: Denver Health Medical Center, and Barnes-Jewish Hospital at Washington University in St. Louis.The two institutions have replicated and extended the Company’s own pre-clinical research using analytical methods developed by the Company.Both institutions have also begun pilot clinical studies on specimen remnants from ICU patients using experimental protocols authorized by their respective Institutional Review Boards. Management believes that the joint studies will continue and may be presented periodically to the relevant scientific and medical communities.Since 2006, we have made 13 technical presentations at major peer-reviewed national scientific and clinical congresses.The five most recent were co-authored with principal investigators at our two collaborating institutions.We intend to continue our presentation and publication program as a permanent part of our business development program. 5 In May 2008 we began a technical development project with funding from Becton, Dickinson and Company (“BD,” NYSE: BDX). BD is an industry leader in manufacturing diagnostic products used in hospital laboratories for Clinical Microbiology.Project test results exceeded the milestone criteria.BD declined to exercise a licensing option, however, in September, 2009 citing reasons unrelated to platform technology performance. In June 2010 we entered into a new development agreement with another large global diagnostics company. The agreement includes a first right of refusal for the diagnostics company to license the BACcel™ technology and commercialize clinical diagnostics instruments using Accelr8’s technology.The diagnostics company made an up-front payment and will continue to fund the project monthly until completion of data evaluation.The date evaluation may be completed at any time between June 14, 2010 and February 13, 2011 . In ongoing technical development, our internal technical team designs the analytical methods and validates them through well-controlled experiments.Studies include comparisons between standard methods and BACcel™ system results on well-characterized bacterial strains and clinical patient specimens. In addition to developing analytical methods, we develop custom antibodies for species identification.Commercial antibody sources do not exist for some of the species contained in our bacterial panels.In other cases, commercial sources cannot provide antibodies that meet our performance criteria.We believe that custom antibodies derived from this development program have added significant asset value and competitive advantages.In this program we own the antibodies and any intellectual property that may emerge as a result of our proprietary antibody development methods. As an example of the success of our innovative antibody development process, we have developed unique antibodies against Acinetobacter baumannii and Staphylococcus aureus. Acinetobacter can be one of the most highly resistant pathogens and is difficult to analyze.It often causes major outbreaks in hospitals, and has become a major problem with casualties wounded in Iraq and Afghanistan.Our novel antibody makes it possible to rapidly detect the organism using simple test kits as well as playing a key role in the BACcel™ system. We are also developing OptiChem® coating methods for use in BACcel™ cassette production.We plan to use OptiChem® to prevent bacteria from adhering to flow channel walls and being lost to analysis, and to immobilize the bacteria in the area of the cassette where the system's automated microscope views them. During the fiscal years ended July 31, 2010 and 2009, we spent $501,600 and $745,927 respectively, on research and development activities. 6 Sales, Licensing, and Alliances The Company originally signed a licensing agreement for microarraying slides using OptiChem® coatings with Schott Jenaer Glas GmbH ("SCHOTT") on November 4, 2004.Current licenses with SCHOTT are non-exclusive and expire November 24, 2011. On November 24, 2008 the Company extended a non-exclusive Slide H license to SCHOTT for three additional years, to expire on November 23, 2011.The Company previously granted a royalty-bearing license to Schott Jenaer Glas GmbH for Streptavidin slides (Slide HS) for two years that expired on December 31, 2008. On October 5, 2007, the Company additionally entered into an exclusive seven-year license with NanoString Technologies, Inc. (“NanoString”).The license grants NanoString the right to apply OptiChem® coatings to NanoString's proprietary molecular detection products. On July 9, 2010 the Company additionally entered into a non-exclusive patent-life OptiChem® license to Nanosphere, Inc.(“Nanosphere”).The license grants to Nanosphere the right to apply OptiChem® coatings to Nanosphere’s proprietary analytical products.The products may include FDA-regulated diagnostics devices, unlike the other current licenses. In addition, from time to time we may enter into other types of funded development agreements for custom OptiChem® coatings.Part of such relationships may include supply agreements for prototype and pilot manufacturing of the resulting products. Management believes that microarray substrate and other OptiChem® related sales will continue at or near levels experienced in the past, and that there will be nominal royalties and licensing fees with SCHOTT in the next fiscal year; however, there can be no assurance that sales will occur or that revenues will be generated. During the fiscal year ended July 31, 2010, total revenues from BD were $0 or 0% of total revenues and revenues from SCHOTT were $ 82,916 or 3.7% of total revenues.During the fiscal year ended July 31, 2009, total revenues from BD were $1,200,000 or 94.49% and total revenues from SCHOTT were $67,212 or 5.29% of total revenues. Competition To the best of Management's knowledge, no other company now has a product or is developing a product intended for the same clinical application as the BACcel™ system.Therefore we are not aware of any actual or impending competitor.However, the industry in which we compete is subject to rapid technological changes, and we may face competition for the BACcel™ system. Publicity frequently appears in the press concerning new products for rapid bacterial identification using genes or other molecular markers (“molecular diagnostics”).Numerous acquisitions, licenses, and distribution arrangements have been announced over the last few years for such products.However, management does not believe that any of these announced technologies appears applicable to treatment decision support for active, life-threatening infections. Primary reasons include slow speed and/or inadequate accuracy. Fundamental biological limitations arise from the complexity of the majority of drug resistance mechanism expression. This complexity precludes direct interpretation of gene presence or absence and extrapolating to prescription guidance. Many new diagnostic technologies also require prior isolation of cultured colonies in order to assure accuracy. The time required to obtain such isolates prevents these technologies from serving as rapid diagnostics for treatment decision support. 7 The leading companies with automated microbiological testing include Becton Dickinson (NYSE: BDX), bioMerieux (France), Dade Behring (acquired by Siemens, Germany), and Trek Diagnostics (acquired by Magellan Biosciences, private).These products provide broad-based culturing and analysis of a wide variety of bacteria.Such products require purified bacterial strains or “isolates” for analysis, which requires at least overnight culturing to produce enough organisms to test.These products then require at least one additional growth cycle as part of the test. These products use standard culturing methods, including enrichment growth and colony isolation, and therefore cannot achieve the necessary speed for the applications addressed by the BACcel™ system. Many potential competitors have greater research and development, financial, manufacturing, marketing and sales resources than we do.In addition, some potential competitors may, individually or together with companies affiliated with them, have greater human and scientific resources than we do.Potential competitors could develop technologies and methods for materials that render the BACcel™ system and our technologies and methodologies less competitive. However, management is not aware of any development programs that address the same applications as the BACcel™ system. Operations We own all of our laboratory equipment.We lease approximately 6,400 square feet of laboratory and administrative space.Within our laboratory facility, we constructed a cleanroom for research and development and pilot production.We believe the facility has adequate capacity to implement the current product development plan. We have identified second sources for all materials used in OptiChem® formulation. BACcel™ system development requires certain components that are custom-fabricated to our specifications.Such components include injection-molded plastic components, die-cut laminates, and machined mechanical components.In all applicable cases, we own the production tooling and believe that we will be able to qualify secondary sources.We plan to maintain inventory levels sufficient to bridge second-source response times and include an adequate safety factor to support ongoing development. 8 We do not plan significant additional engineering development activity. Effectively all internal operations are now devoted to assay and antibody development. We have licensed to SCHOTT the right to produce microarraying slides and therefore do not perform production activities related to microarraying products. Intellectual Property We rely upon a combination of patent, copyright, trademark and trade secret laws; employee and third party non-disclosure agreements, license agreements and other intellectual property protection methods to protect our proprietary rights.We are committed to aggressively develop a continuing stream of intellectual property and to defend our position in key technologies.As of July 31, 2010, we have 7 issued patents with additional United States and international patent filings in progress. Accelr8's first patent on the OptiChem® technology, U.S. Patent No. 6,844,028 titled "Functional Surface Coating" was issued on January 18, 2005.The patent specification covers the core OptiChem® technology.On June 27, 2006, the United States Patent Office issued Patent No. 7,067,194 which awarded the Company a patent for devices that use OptiChem® coatings. Accelr8's first patent on the core BACcel™ technology, U.S. Patent No. 7,341,841 titled "Rapid microbial detection and antimicrobial susceptibility testing" was issued on March 11, 2008.The patent specification covers methods used to derive identification and antibiotic susceptibility from tests on individual immobilized bacterial cells. There can be no assurance that third parties will not assert infringement or other claims against us with respect to any existing or future products.We cannot assure you that licenses would be available if any of our technology was successfully challenged for infringement by a third party, or if it became desirable to use any third-party technology to enhance the Company's products.Litigation to protect our proprietary information or to determine the validity of any third-party claims could result in a significant expense to us and divert the efforts of our technical and management personnel, whether or not such litigation is determined in our favor. While we have no knowledge that we are infringing upon the proprietary rights of any third party, there can be no assurance that such claims will not be asserted in the future with respect to existing or future products.Any such assertion by a third party could require us to pay royalties, to participate in costly litigation and defend licensees in any such suit pursuant to indemnification agreements, or to refrain from selling an alleged infringing product or service. 9 We have a registered trademark in the United States for OptiChem®. Employees and Consultants We have five full-time employees and agreements with three consultants.We have not entered into any collective bargaining agreements. Item 1A.Risk Factors Investing in our securities involves risk.In evaluating the Company, careful consideration should be given to the following risk factors, in addition to the other information included or incorporated by reference in this Annual Report.Each of these risk factors could materially adversely affect our business, operating results or financial condition, as well as adversely affect the value of an investment in our common stock.In addition, the ''Forward-Looking Statements’’ located in this Form 10-K, and the forward-looking statements included or incorporated by reference herein describe additional uncertainties associated with our business that should be carefully evaluated prior to making a decision to invest in our securities. Dependence on key employees.Our success depends to a significant extent upon certain members of management and technical personnel, the loss of one or more of whom could have a material adverse effect on our results of operations.We carry key man life insurance in the amount of $5 million on Thomas V. Geimer.The Board of Directors has adopted resolutions under which one-half of the proceeds of any such insurance will be dedicated to a beneficiary designated by the insured.There can be no assurance that the proceeds from such life insurance would be sufficient to compensate us for the loss of Mr. Geimer, and these policies do not provide any benefits to the Company if Mr. Geimer becomes disabled or is otherwise unable to render services to the Company.Further, the loss of David Howson, President of the Company, may have a material adverse effect upon the Company and its business.We believe that our continued success will depend in large part upon our ability to attract and retain highly skilled technical, managerial, sales and marketing personnel.There can be no assurance that we will be successful in attracting and retaining the personnel we require to develop and market our products, develop new products and to conduct our operations successfully. Limited revenues from our products and no assurance of future revenues.We have received limited revenue from sales based on products using our OptiChem® technology.We have received technical development fees from two strategic partners in connection with our development of the BACcel™ system but have conducted no sales.While we have received limited revenues from sales of our OptiChem® products and license agreements for certain of these products, there is no assurance that we will be successful in marketing our OptiChem® products in the future or will receive any revenue from such products.Further, there can be no assurance that we will be successful in marketing the BACcel™ system or will receive any revenues from it.Further, there is no assurance we will receive any revenues in the future. We have experienced losses from operations and negative cash flow that is likely to continue unless we are able to successfully complete the further development of the BACcel™ system and license it to a third party for development, manufacturing, and marketing or sell it into the marketplace.If we are unsuccessful in obtaining revenue from sales of our OptiChem® technology or to license the BACcel™ system to a third party for further development, manufacturing, and marketing, we will likely continue to experience losses from operations and negative cash flow as we have in the past, which may have a material adverse effect upon the Company, its results of operations and the price of our Common Stock may be adversely affected. 10 Our success depends partly on our ability to successfully introduce and the market acceptance of our current and new products.In a market primarily driven by the need for innovative products, our revenue growth will depend on overcoming various technological challenges to successfully introduce our current and new products, including but not limited to the BACcel™ system or other technology based upon the intellectual property included in the BACcel™ system into the marketplace in a timely manner. In addition, we must continue to develop new applications for our existing technologies, including but not limited to additional commercial applications for the BACcel™ system proprietary technology.Market acceptance of these products will depend on many factors, including, but not limited to, demonstrating that our technologies perform as intended and are superior to other technologies and products that are currently available or may become available in the future. If we are unable to successfully develop new products or if the market does not accept our products, or even if we experience difficulties or delays in the development of our products, including the BACcel™ system, we may be unable to attract additional customers for our products or license our products to other strategic partners, which would seriously harm our business and future growth prospects. If we are unable to effectively protect our intellectual property, we may be unable to prevent infringement.Our success depends in part on our ability to obtain and maintain patent protection for the technology underlying our products, especially that used in the BACcel™ system, both in the United States and in other countries.We cannot assure you that any of the presently pending or future patent applications will result in issued patents, or that any patents issued to us or licensed by us will not be challenged, invalidated or held unenforceable.Further, we cannot guarantee that any patents issued to us will provide us with a significant competitive advantage. If we fail to successfully enforce our proprietary technology or otherwise maintain the proprietary nature of our intellectual property with respect to our significant current and proposed products, our competitive position, our ability to complete the development of the BACcel™ system and future sales or license of this product or technology could suffer, which would have a material adverse effect upon the Company and its results of operations. 11 Notwithstanding our efforts to protect our intellectual property, our competitors may independently develop similar or alternative technologies or products that are equal to or superior to our technology and products without infringing on any of our intellectual property rights or design around our proprietary technologies.If customers prefer these alternative technologies as compared to our technology, it may have a material adverse effect upon the Company, its results of operations and the price of our Common Stock may be adversely affected. Our products could infringe on the intellectual property rights of others.Due to the significant number of U.S. and foreign patents issued to, and other intellectual property rights owned by entities operating in the industry in which we operate, we believe that there is a significant risk of litigation arising from infringement of these patents and other rights.Third parties may assert infringement or other intellectual property claims against us or our licensees.We may have to pay substantial damages, including treble damages, for past infringement if it is ultimately determined that our products infringe on a third party's proprietary rights.In addition, even if such claims are without merit, defending a lawsuit may result in substantial expense to us and divert the efforts of our technical and management personnel. We may also be subject to significant damages or injunctions against development and sale of some of our products, which could have a material adverse effect on our future revenues.Furthermore, claims of intellectual property infringement may require us to enter into royalty or license agreements with third parties, and we may be unable to obtain royalty or license agreements on commercially acceptable terms, if at all. Third parties may seek to challenge, invalidate or circumvent issued patents owned by or licensed to us or claim that our products and operations infringe their patent or other intellectual property rights.In addition to our patents, we possess an array of unpatented proprietary technology and know-how and we license intellectual property rights to and from third parties.The measures that we employ to protect this technology and these rights may not be adequate.Moreover, in some cases, the licensor can terminate a license or convert it to a non-exclusive arrangement if we fail to meet specified performance targets. We may incur significant expense in any legal proceedings to protect our proprietary rights or to defend infringement claims by third parties.In addition, claims of third parties against us could result in awards of substantial damages or court orders that could effectively prevent us from manufacturing, using, importing or selling our products in the United States or abroad. Competition.The industry in which we compete is subject to rapid technological changes, and we do and may face competition for our products.We may also face competition from non-medical device companies, including pharmaceutical companies that may offer alternatives to our products.Many of our competitors have greater research and development, financial, manufacturing, marketing and sales resources than we do.In addition, some of our competitors may, individually or together with companies affiliated with them, have greater human and scientific resources than we do.Our competitors could develop technologies and methods that render our technologies and methodologies less competitive.Accordingly, if competitors introduce products that are more effective than our current and proposed technologies, including but not limited to the BACcel™ system, it could have a material adverse effect upon the Company, its results of operations and the price of our Common Stock may be adversely affected. 12 Ability to respond to technological change.Our future success will depend significantly on our ability to enhance our current products and develop or acquire and market new products that keep pace with technological developments and evolving industry standards as well as respond to changes in customer needs.There can be no assurance that we will be successful in developing or acquiring product enhancements or new products to address changing technologies and customer requirements adequately, that we can introduce such products on a timely basis or that any such products or enhancements will be successful in the marketplace.Our delay or failure to develop or acquire technological improvements or to adapt our products to technological change would have a material adverse effect on our business, results of operations and financial condition. Shares eligible for future sale.As of July 31, 2010, we had reserved 1,500,000 shares of Common Stock for issuance upon exercise of options which have been or may be granted pursuant to our stock option plans.As of July 31, 2010, 759,000 options had been granted pursuant to the Qualified Plan with 117,500 of these options exercised, 231,500 options that expired, leaving 172,500 available for grant and 370,000 options had been granted pursuant to the Non-Qualified Plan with 125,000 of these options exercised, 80,000 options that expired, 50,000 that were cancelled and 60,000 available for grant.As of July 31, 2010, 620,000 options had been granted pursuant to the Omnibus Plan with 5,000 of these options exercised, 130,000 expired leaving 10,000 available for grant. Sales of Common Stock underlying Plan Options may adversely affect the price of the Common Stock. The 1,129,110 warrants exercised by Mr. Geimer were exercised at $0.24 per share on October 14, 1997 and contributed to a Rabbi Trust.Under the terms of the Rabbi Trust, we will hold the shares in the trust, and carry them as treasury stock.The Rabbi Trust provides that upon Mr. Geimer's death, disability or termination of his employment, the shares will be released ratably over the subsequent ten (10) years, unless the Board of Directors determines otherwise.See Note 7 to the Financial Statements for further information. We need a strategic partner to assist in developing, manufacture and taking the BACcel™ system to market.In May 2008 we began a technical development project with funding from BD.As part of the project agreement, BD also obtained an option to purchase a royalty-bearing global exclusive license for commercial product development, manufacturing, and marketing of the BACcel™ system and its technology for application in human infectious diseases. BD declined to exercise its option on September 24, 2009 and as result, we will not receive any further technical development fees from BD. We have entered into an initial agreement with a second strategic partner that has the opportunity to develop, manufacture and market the BACcel™ system.There can be no assurance that the initial technical evaluation project will achieve its objectives, or that the partner will further pursue its opportunity regardless of the project’s outcome.If we are unable to locate a strategic partner, we may be unable to complete the development of, to manufacture and to bring the BACcel™ system to market.Failure to obtain a strategic partner would likely have a material adverse effect upon the Company, its results of operations and an investment in our Common Stock. 13 We use hazardous materials in some of our research, development and manufacturing processes.Our research activities sometimes involve the controlled use of various hazardous materials.Although we believe that our safety procedures for handling and disposing of such materials comply with the standards prescribed by state and federal regulations, the risk of accidental contamination or injury from these materials cannot be completely eliminated.We could be held liable for any damages that might result from any accident involving such materials.Any such liability could have a material adverse effect on our business, financial condition and results of operations. Changes in governmental regulations may reduce demand for our products or increase our expenses.We compete in markets in which we or our customers must comply with federal, state, local and foreign regulations, such as environmental, health and safety and food and drug regulations.We develop, configure and market our products to meet customer needs created by these regulations.Any significant change in these regulations could reduce demand for our products. We have a single research and development facility and we may lose revenue and be unable to continue to conduct our research and development and product development activities if we lose this facility.We conduct all of our research and development and product development activities in our existing facility in Denver, Colorado.If for whatever reason we were unable to use this facility to conduct our research and development and product development activities, we would have no other means of conducting such activities until we were able to restore such capabilities at our facility or develop an alternative facility.Further, in such an event, we may lose revenue and significant time during which we might otherwise have conducted research and development and product development activities.Further, we may not be able to maintain our relationships with our licensees, customers or any future strategic development partners. While we carry a nominal amount of business interruption insurance to cover lost revenue and profits, this insurance does not cover all possible situations.In addition, our business interruption insurance would not compensate us for the loss of opportunity and potential adverse impact on relations with our licensees, customers or any future strategic development partners.The loss of facility may have a material adverse effect upon the Company and its results of operations. Our results of operations will be adversely affected if we fail to realize the full value of intellectual property.As of July 31, 2010, our total assets of $6,268,966 included $2,967,621 of Intellectual Property.These assets have historically been amortized on a straight-line basis over their estimated useful lives.Intangible assets to be held and used by the Company are reviewed for impairment whenever events or circumstances indicate that the carrying amount of the asset may not be recoverable.We continuously evaluate the recoverability of these items based on estimated future cash flows from and estimated fair value of such assets, and provide for impairment if such undiscounted cash flows are insufficient to recover the carrying amount of the asset.Future impairment testing may result in additional intangible asset write-offs, which could adversely affect our financial condition and results of operations. 14 Our business strategy approach may be adversely affected by additional healthcare reform and changes in managed healthcare.Our vision is to develop and commercialize the BACcel™ system, an innovative, integrated system for rapid identification of bacterial and its antibiotic resistance in critically ill patients.Healthcare reform and the growth of managed care organizations have been considerable forces in the medical diagnostics industry and in recent political discussions.These forces continue to and are expected in the future to place constraints on the levels of overall pricing and thus could have a material adverse effect on our future profit margins of our products or the amounts that we are able to receive from third parties for the licensing of such products.Such continuing changes in the United States healthcare market could also force us to alter our approach to selling, marketing, distributing and servicing our products and customer base.In and outside the United States, changes to government reimbursement policies could reduce the funding that healthcare service providers have available for diagnostic product expenditures, which could have a material adverse impact on the use of the products we are developing and our future sales, license and royalty fees and /or profit margin. We make significant investments in research and development, but there is no guarantee that any of these investments will ultimately result in a commercial product that will generate revenues.The BACcel™ system integrates several of our component products, systems and processes.For the year ended July 31, 2010, we spent $501,600 and during the fiscal year ended July 31, 2009 we spent $745,927 on research and development expenses.Notwithstanding these investments, we anticipate that we will have to spend additional funds in the research and development of the BACcel™ system.There can be no assurance that the BACcel™ system will be successful, or even if it is successful will be accepted in the marketplace.Further, we might also encounter substantial delays in getting products to market in a timely fashion.There can be no assurance that we will complete the development of the BACcel System, will bring it to market or will generate revenues from licensing or sales. Our future success. Profitability and continued existence is dependent in large part upon the successful development of the BACcel™ system.Our future success, profitability and continued existence is dependent in large part on our successful development of the BACcel™ system.We have spent a significant amount of resources developing the BACcel™ system and there can be no assurance that we will successfully develop the BACcel™ system.If we are not successful in the development of the BACcel™ system or if we are unable to sell it into the marketplace or license it to a third party strategic partner for its development, manufacturing and marketing, it would have a material adverse effect upon the Company’s revenues and results of operations, it could lead to impairment of certain of our intellectual property and would likely have a material adverse effect upon the price of the our Common Stock, our results of operations and may result in us having to cease operations. 15 Changes in our business strategy or plans may adversely affect our operating results and financial condition.If our business strategy or plans change, whether in response to changes in economic conditions or developments in the diagnostics industry, or otherwise, we may be required to expend significantly more resources than planned to develop the BACcel™ system or other new products.The expense of such change could adversely affect our operating results and financial condition. Compliance costs with recently enacted changes in the securities laws and regulations pursuant to the Sarbanes-Oxley Act of 2002 will increase our costs.The Sarbanes-Oxley Act of 2002 that became law in July 2002 has required changes in some of our corporate governance, securities disclosure, accounting and compliance practices.In response to the requirements of that act, the Securities and Exchange Commission and the NYSE Amex Equities have promulgated rules on a variety of subjects.Compliance with these rules as well as the Sarbanes-Oxley Act of 2002 has increased our legal, financial and accounting costs, and we expect the cost of compliance with these new rules to continue to increase and to be permanent.Further, the new rules may increase the expenses associated with our director and officer liability insurance. Section 404 of the Sarbanes Oxley Act of 2002 Compliance. Section 404 of the Sarbanes-Oxley Act of 2002 (“Section 404”) requires us to include management’s assessment of the effectiveness of our internal controls over financial reporting in our Annual Report on Form 10-K.A material weakness is defined as a significant deficiency or combination of significant deficiencies, that results in a reasonable possibility that a material misstatement of our financial statements will not be prevented by our internal control over financial reporting.A significant deficiency means a control deficiency, or combination of control deficiencies, that adversely affects our ability to initiate, record, process or report financial data reliably in accordance with generally accepted accounting principles such that there is more than a remote likelihood that a misstatement of our financial statements that is more than inconsequential will not be prevented or detected by our internal control over financial reporting. In the event that we find material weaknesses in the future and do not adequately remedy these material weaknesses, and if we fail to maintain proper and effective internal controls in future periods, we could become subject to potential review by the NYSE Amex Equities, the Securities and Exchange Commission or other regulatory authorities, which could require additional financial and management resources, could result in our delisting from the NYSE Amex Equities and could compromise our ability to run our business effectively, could cause investors to lose confidence in our financial reporting and could have a material adverse effect upon the Company and could result in a reduction in the price of our Common Stock. 16 Our stock price has been volatile and may continue to be volatile; Dividend Policy.The trading price of our common stock has been, and is likely to continue to be, highly volatile, in large part attributable to developments and circumstances related to factors identified in "Forward-looking Statements" and "Risk Factors."The market value of your investment in our common stock may rise or fall sharply at any time because of this volatility, and also because of significant short positions taken by investors from time to time in our stock.During the fiscal year ended July 31, 2010, the closing sale price for our common stock ranged from $0.66 to $3.34 per share.The market prices for securities of medical technology companies historically have been highly volatile, and the market has experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies.We do not intend to pay any cash dividends on our Common Stock in the foreseeable future. Colorado law and our Articles of Incorporation may protect our directors from certain types of lawsuits.Colorado law provides that our directors will not be liable to us or our stockholders for monetary damages for all but certain types of conduct as directors.Our Articles of Incorporation permit us to indemnify our directors and officers against all damages incurred in connection with our business to the fullest extent provided or allowed by law.The exculpation provisions may have the effect of preventing stockholders from recovering damages against our directors caused by their negligence, poor judgment or other circumstances.The indemnification provisions may require us to use our limited assets to defend our directors and officers against claims, including claims arising out of their negligence, poor judgment, or other circumstances. We will require additional capital in the immediate future and we cannot assure you that capital will be available on reasonable terms, if at all, or on terms that would not cause substantial dilution to your stock holdings.The Company’s continued operations will require either a strategic partner that will make an investment in the Company and the development of the BACcel™ system and sell it into the marketplace or license it to a third party strategic partner for its development, manufacturing and marketing or raising additional capital in the immediate future. We have historically relied upon our existing cash balance, revenues and capital from the sale of our securities to fund our operating losses and we expect that we will continue to incur operating losses until we are able to complete the development of the BACcel™ system and sell it into the marketplace or license it to a third party strategic partner for its development, manufacturing and marketing.If capital requirements vary materially from those currently planned, we may require additional capital sooner than expected.There can be no assurance that such capital will be available in sufficient amounts or on terms acceptable to us, if at all.Further, any sale of a substantial number of additional shares will cause dilution to an investment in our Common Stock and could also cause the market price of our Common Stock to decline. 17 We have the authority to issue up to 14,000,000 shares of Common Stock (of which, as of September 13, 2010, 10,757,317 shares were outstanding) and to issue options and warrants to purchase shares of our Common Stock (of which 1,500,000 options and 578,171 warrants to acquire shares of our common stock were issued and outstanding).Issuances of additional shares of our stock in the future could dilute existing shareholders and may adversely affect the market price of our Common Stock. The Company’s Independent Auditors issued a Going Concern opinion for our July 31, 2009 financial statements.The independent auditor’s report accompanying the Company’s audited July 31, 2009 consolidated financial statements contain an explanatory paragraph expressing substantial doubt about the Company’s ability to continue as a going concern. While our financial statements for the fiscal year ended July 31, 2010 do not contain a going concern opinion, there can be no assurance that the Company will not obtain a going concern opinion in the future or will be able to generate sufficient positive cash flow from operations to address all of its cash flow needs, and to continue as a going concern. If the Company does not continue as a going concern, it will have to cease operations and you would likely lose all of your investment in the Company. Glossary Antibody:a specialized protein (immunoglobulin) produced by the immune response that binds to a particular molecular surface that has previously been presented to certain cells in the organism's blood.The end-product of the "humoral" component of the immune response.Key component of immunoassays detecting as the analyte-specific detection agent. Antigen:the material used to stimulate immune antibody production in an organism. Assay, Qualitative:a chemical test in which the result is expressed as the presence or absence of an analyte.Also referred to as "detection," as opposed to measuring the amount of material. Assay, Quantitative:a test in which the result is expressed as the quantity of analyte in a sample.Quantitative assays may be used to determine whether the amount of analyte is above or below a "cut-point" that distinguishes an acceptable level of the analyte, such as a food pathogen, from an unacceptable level. Culturing (Bacterial):the analytical process of growing bacteria from a patient specimen (blood, sputum, etc.) to a quantity suitable for isolation and analysis. DNA:the nucleic acid biomolecules that carry an organism's genetic code.The famous "double helix" molecular model of Watson and Crick. 18 Gene:a sequence of DNA or RNA that produces a functional protein product when translated by the normal biosynthetic route. Genomics:the study, including sequencing, of molecules that carry an organism's genetic code (nucleic acids, DNA and RNA). Genotype:the DNA gene sequence makeup that distinguishes one type of organism from another.Genotype differences may or may not directly correlate with phenotypes (see definition below). Immunoassay:any type of biochemical assay that uses antigen-antibody affinity as the assay basis of selection and detection. Isolation (Bacterial):the technique of growing bacterial cultures on selective media in such a way that only particular species grow successfully, thereby isolating colonies of the species for further analysis. Microarray:a regular geometric array (matrix or grid pattern) of individual reactive chemical probes affixed to a physical substrate such as a microscope slide.Used in assays to conduct thousands of analyses at one time on sample materials presented to the microarray.The high-density evolution of the microtiter plate. Microtiter Plate:a multi-well plate (typically 96 wells) of standard dimensions in which individual reactions occur near-simultaneously with different reagents.Analyzed visually or by automated optical plate readers.Currently the most widely-used standard laboratory assay format. Nucleic Acid:DNA (deoxyribo-nucleic acid) or RNA (ribo-nucleic acid).Polymeric chains of nucleotides whose particular sequence constitutes an organism's genetic code (DNA and genomic RNA) or that participate in the biosynthesis of new protein molecules (other types of RNA such as messenger RNA, transfer RNA, and ribosomal RNA). Pathogen:an infectious organism (bacteria, viruses, molds and fungi, prions) that when invading a host causes a disease.Pathogens may be transmitted through food, water, air, and/or contact with infected individuals or their biological fluids. Phenotype:for microorganisms, the functional responses or observable characteristics that differentiate one set of organisms from another within the same species.The basis for strain differentiation based on observable behavior or properties other than those expressed in the genotype. Protein:biological polymeric macromolecules formed by long chains of amino acids (twenty in humans) and which provide the mechanism for cellular physiology and metabolism.All life functions are carried out through the mediation of proteins (typically enzymes). 19 Sensitivity:the smallest quantity of analyte that the assay can detect. Same as "Limit Of Detection."Statistically, the proportion of false negatives reported for a population sample. Strain (Bacterial):variants or phenotypes of a bacterial species that exhibit significant characteristics that allow discrimination of one strain from another.In clinical application usually distinguished on the basis of disease severity, toxic products, antibiotic resistance, and other medically relevant properties. Surface Chemistry:the chemistry of materials that provide a barrier or contact surface.In the context of biochemical assays, the chemistry of all exposed surface area that may come into contact with assay reagents. Ventilator Associated Pneumonia (VAP):a version of hospital-acquired pneumonia whose symptoms first appear at least 48 hours after starting mechanical ventilation. Item 1B.Unresolved Staff Comments. Not Applicable. Item 2. Property We lease approximately 6,400 square feet of office and laboratory space at 7000 North Broadway, Building 3-307, Denver, Colorado 80221.The monthly rent and utilities average approximately $6,000 per month.The lease expires on September 30, 2010. The landlord has agreed to a month-to-month lease at the same rent starting October 1, 2010.Management believes this facility is suitable and adequate for its current operations. Item 3.Legal Proceedings None. Item 4.(Removed and Reserved.) 20 PART II Item 5.Market For Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities On October 9, 2003, the Company's common stock began trading on the American Stock Exchange under the trading symbol AXK.On October 1, 2008, NYSE Euronext completed acquisition of the American Stock Exchange and was integrated with Alternext European small-cap exchange and renamed NYSE Alternext U.S.In March 2009, NYSE Alternext U.S. was rebranded as NYSE Amex Equities. The table set forth below presents the range, of the high and the low sales price per share of Common Stock for the past two years on a quarterly basis as quoted by the NASDAQ. Quarter Ended High Low Fiscal 2009 October 31, 2008 January 31, 2009 April 30, 2009 July 31, 2009 Fiscal 2010 October 31, 2009 January 31, 2010 April 30, 2010 July 31, 2010 The closing price for our Common Stock on September 13, 2010 was $0.85.On September 13, 2010, the Company had approximately 240 shareholders of record, which does not include shareholders whose shares are held in street or nominee names.The Company believes that there are approximately 1,600 beneficial owners of its Common Stock. Holders of Common Stock are entitled to receive dividends as may be declared by the Board of Directors out of funds legally available therefore.To date, no dividends have been declared by the Board of Directors, nor does the Board of Directors anticipate declaring and paying cash dividends in the foreseeable future. On July 7, 2010, the Company received notification from the Corporate Compliance Staff of the NYSE Amex LLC (the "Exchange") that the Exchange Staff has concluded that the Company has not regained compliance with Sections 1003(a)(ii) and 1003(a)(iii) of the Exchange's Company Guide due to the fact that the Company's stockholders' equity is less than the $4,000,000 and $6,000,000 thresholds set forth in the applicable rules. Given that this finding could result in a delisting of the Company's securities, the Company requested a hearing before a Listing Qualifications Panel (the "Panel") to appeal the Exchange Staff's determination. The hearing before the Panel has not yet been scheduled. Based upon the license agreement entered into on July 8, 2010 described in Item 9B below, the Company believes it is in compliance with the Exchange rules and will remain listed on the Exchange. However, as of the date of this Annual Report, the Exchange has not issued a compliiance letter to the Company indicating such compliance. Item 6.Selected Financial Data. The following selected financial data should be read in conjunction with the financial statements and related notes thereto appearing elsewhere in this Form 10-K.The selected financial data as of July 31, 2010 and 2009 and for each of the two years in the period ended July 31, 2010 have been derived from our financial statements which have been audited by our independent auditors and included elsewhere in this Form 10-K.The selected financial data provided below is not necessarily indicative of our future results of operations or financial performance. 21 Year Ended July 31 Statement of Operations Data: (In thousands, except per share data) Total Revenue $ $ Income (Loss) from operations $ $ ) Weighted average shares outstanding Basic and diluted net income (loss) per share $ $ ) Balance Sheet Data: (In thousands) Working capital $ $ Current assets Current liabilities 76 Total assets Total liabilities Shareholders' equity $ $ Item 7.Management's Discussion and Analysis and Results of Operation Overview On January 18, 2001, Accelr8 purchased the OpTest portfolio of technology assets and commenced investment in development and optimization of OpTest's surface chemistry (OptiChem®) and quantitative instrument (QuanDx).Our proprietary surface chemistry and its quantitative instruments support rapid assessment of medical diagnostics, food-borne pathogens, water-borne pathogens and bio-warfare agents.The Company sells advanced microarray slides coated with its proprietary OptiChem® activated surface chemistry for use in academic research, drug discovery and molecular diagnostics.This surface coating has the ability to shed sticky biomolecules that interfere with bio-analytical assays such as microarrays and immunoassays.This property substantially improves analytical performance by enabling higher sensitivity, greater reproducibility, and higher throughput by virtue of simplified application methods. On November 24, 2004 the Company entered into an exclusive two year manufacturing and marketing agreement (the "License Agreement") with SCHOTT Jenaer Glas (AG) of Jena, Germany for OptiChem® coated amine-reactive slides (Slide H). On December 21, 2006, the Company and SCHOTT entered into an agreement for the manufacturing and worldwide sales of Slide HS coatings on microarraying slides (the "Slide HS Agreement").The Slide HS Agreement granted SCHOTT the right to manufacture and market Streptavidin coated microarray slides for 2 years through December 31, 2008. 22 On November 24, 2008, the Company and SCHOTT extended the non-exclusive Slide H license for three more years, to expire on November 23, 2011 for an aggregate payment of $100,000. Of this, $50,000 was for a prepaid license and $50,000 for prepaid royalties. During the fiscal year ended July 31, 2010, deferred revenues of $45,438 in prepaid royalties by SCHOTT were recognized. The Company entered into an exclusive seven-year license with NanoString Technologies Inc. on October 5, 2008.The license grants to NanoString the right to apply OptiChem® coatings to NanoString's proprietary molecular detection products.Pursuant to the license agreement, NanoString paid the Company a non-refundable fee of $100,000 of which $50,000 was credited against future royalties.Under the royalty-bearing license, NanoString is to pay the Company a royalty at the rate of eight percent (8%) of net sales for sales up to $500,000 of NanoString licensed products.The royalty rate on the second $500,000 of net sales is six percent (6%), and the royalty thereafter is four percent (4%).During the fiscal year 2010, we recorded deferred revenues of $ 27,102. On July 9, 2010 the Company entered into a non-exclusive patent-life OptiChem® license to Nanosphere, Inc.The license grants to Nanosphere the right to applyOptiChem® coatings to Nanosphere’s proprietary analytical products.The products may include FDA-regulated diagnostics devices, unlike the other current licensees.Pursuant to the license agreement, Nanosphere paid the Company a non-refundable first-year fee of $150,000 plus a $15,000 technology transfer fee.On each anniversary of the agreement date, Nanosphere will pay to the Company the amounts of $350,000 in 2011; $600,000 in 2012, and $750,000 in 2013 in order to complete the payments for rights under the remaining patent life.Pursuant to the Company’s revenue recognition policy and generally accepted accounting policies, all of the amounts due from Nanosphere have been recognized as OptiChem revenue during the fiscal year ended July 31, 2010. On May 22, 2008, the Company and Becton, Dickinson and Company (“BD”) entered into a Research and Option Agreement (the “Agreement”). The Agreement provided for the establishment of a research program from the date of the Agreement until September 30, 2009 whereby BD funded certain research work by the Company relating to the Company’s BACcel™ rapid diagnostics platform (the BACcel™ Platform”). The research program included mutually agreed upon milestones to support BD’s product development planning.Under the terms of the Agreement, in connection with the research program, the Company received certain periodic payments from BD between the date of the Agreement and July 1, 2009. The Agreement also granted BD an option to acquire for an upfront payment and product-delivered royalties an exclusive license (the “Exclusive License”) from the Company for certain know-how and patent rights relating to the BACcel™ Platform.Upon termination of the option and the technical development project subsequent to successful milestone completion, Accelr8 received a non-exclusive license from BD for certain intellectual property. 23 Pursuant to the Agreement, from the effective date of the Agreement until BD declined to exercise its licensing option on September 24, 2009, the Company agreed not to engage in or participate in any discussions or negotiations with parties other than BD for the joint development of, licensing of or intellectual property relating to the BACcel™ Platform for application to human infectious diseases. On June 14, 2010 the Company entered into an agreement with a large global diagnostics company for a technical evaluation project with the Company’s BACcel™ rapid diagnostic technology.The agreement includes a first right of refusal option for the diagnostics company to license the BACcel™ technology and commercialize clinical diagnostics instruments using Accelr8’s technology.Under the agreement, Accelr8 received initial payments of $220,000 during the fiscal year ended July 31, 2010 and will continue to receive monthly funding until completion of data evaluation. The data evaluation may be completed at any time between June 14, 2010 and Feb 13, 2011. Subject to the receipt of capital, during the fiscal year ending July 31, 2011 we intend to continue technical validation of the BACcel™ system methods, continue field studies including pilot clinical studies at Denver Health and Barnes-Jewish Hospital, continue to publish the results of internal and collaborative studies, and seek a strategic partner or licensee for BACcel™ product commercialization. Changes in Results of Operations:Year ended July 31, 2010 compared to year ended July 31, 2009 Technical development fees were $290,000 for the year ended July 31, 2010 as compared to $1,200,000 for the year ended July 31, 2009, a decrease of $910,000 or 75.8%.The technical development fees during the fiscal year ended July 31, 2010 were the result of the development agreement with a large global diagnostics Company on June 14, 2010. The technical development fees during the fiscal year ended July 31, 2009 were the result of the development agreement with BD that were not present during the fiscal year ended July 31, 2010. OptiChem(R) slide revenues for the year ended July 31, 2010 were $113,032 as compared to $69,886 for the year ended July 31, 2009, an increase of $43,146, or 61.7%.The increase in OptiChem(R) revenues was primarily due to an increase in sales of slides by SCHOTT and NanoString, which are now manufactured by them pursuant to license agreements and subject to royalty payments to the Company. License fees for the year ended July 31, 2010 were $1,842,596 as compared to $0 during the fiscal year ended July 31, 2009.The increase in license fees was the result of the licensing agreement with Nanosphere. During the fiscal year ended July 31, 2010 and 2009, there were no cost of sales due to the fact that the slides are manufactured by SCHOTT and NanoString pursuant to license agreements. 24 Research and development expenses for the year ended July 31, 2010, were $501,600 as compared to $745,927 during the year ended July 31, 2009, a decrease of $244,367 or 32.8%.This decrease was primarily the result of reductions in salaries to research and development staff from $279,501 to $233,344 during the year ended July 31, 2010, a decrease of $46,157 or 16.5%, a decrease in clinical trial expenditures to $31,916 for the year ended July 31, 2010 from $78,257 for the year ended July 31, 2009, a decrease of $46,341 or 59.2% and a reduction of costs related to the BACelr8 program (including consulting costs) of $100,114 or 92.3% from $108,359 in 2009 to $8,245 in 2010. General and administrative expenses for the year ended July 31, 2010 were $869,348 as compared to $919,706 during the year ended July 31, 2009, a decrease of$50,358 or 5.5%.The following summarizes the major components of the changes: Increase (Decrease) Audit and Accounting $ $ $ Consulting Fees ) Corporate and Shareholder Corporate Insurance Deferred Compensation Employee Benefits ) Payroll Taxes ) Salaries ) Travel Legal Other General Administrative Expenses $ $ $ ) The decrease in consulting fees of $156,667 was primarily due to a decrease in the charge against operations, as calculated using the Black-Scholes method, for the cost of stock options granted or extended . The increase in amortization of $3,662 for the year ended July 31, 2010 was negligible. 25 Depreciation for the year ended July 31, 2010 was $10,480 as compared to $22,743 during the year ended July 31, 2009 a decrease of $12,263 or 53.9%.The decreased depreciation was primarily due to equipment becoming fully depreciated. Marketing and sales expenses were $1,400 for the year ended July 31, 2010 as compared to $13,284 during the year ended July 31, 2009, a decrease of $11,884 or 89.5%.The decrease was primarily the result of reduced travel during the fiscal year 2010. As a result of these factors, income from operations for the year ended July 31, 2010 was $611,793 as compared to a loss of $679,119 for the year ended July 31, 2009, resulting in increased income of $1,290,912. Interest and dividend income for the year ended July 31, 2010 was $6,053 as compared to $18,328 for the year ended July 31, 2009, a decrease of $12,275 or 66.0%.The decrease was due to lower interest rates earned on our cash balances and lower cash balances in our accounts. Unrealized income on marketable securities held in the deferred compensation trust for the year ended July 31, 2010 was $23,901 as compared to an unrealized loss of $53,406 during the year ended July 31, 2009.The increased unrealized loss was a result of market fluctuations on the securities that are held in the deferred compensation trust. As a result of these factors, net income for the year ended July 31, 2010 was $641,747 as compared to a net loss of $714,197 during the year ended July 31, 2009, an increased income of $1,355,944 or 189.9%. Capital Resources and Liquidity During the fiscal year ended July 31, 2010 and July 31, 2009, we did not generate positive cash flows from operating activities.The primary sources of capital have been from revenues from operations and our existing cash balances.On September 24, 2009, BD declined to exercise its licensing option and will no longer participate in the technical development of the BACcel™ system.Accordingly, we will not receive revenues from BD in the future. Effective March 17, 2008, the Company held a closing on the sale (the "Offering") to accredited investors of shares of the Company's no par value Common Stock sold at $0.70 per share and warrants to purchase shares of Common Stock at a purchase price of $1.00 per share that expire three years from the date of issuance (the "Warrants")(the "Common Stock and the Warrants are referred to herein as the "Securities").The gross proceeds received from the Offering was $335,000.The Warrants have customary weighted-average anti-dilution rights with respect to any subsequent issuance of common stock or common stock equivalents at a price less than $1.00 per share (subject to adjustment), and otherwise in connection with forward or reverse stock splits, stock dividends, recapitalizations, and the like. The anti-dilution provisions are not applicable to employee stock options and shares issued in connection with certain mergers and acquisitions. In connection with the closing, the Company issued 10,715 warrants to Janco Partners, Inc. ("Placement Agent Warrants"), as additional compensation. The Placement Agent Warrants are three year warrants that are exercisable at a price of $1.00 per share. 26 As of July 31, 2010, the Company had $283,273 in cash and cash equivalents, a decrease of $578,803 from $862,076 at July 31, 2009.The primary reasons for change in cash and cash equivalents were cash used for operating activities of $789,600 plus $335,000 net cash provided by investing and financing activities. For the year ended July 31, 2010, we spent $501,600 on research and development expenses.As of the date of this annual report, we have only realized nominal revenues from the sale of our products and have received a limited amount of development fees from our current and past strategic partners.Notwithstanding our investments in research and development, there can be no assurance that the BACcel™ system or any of our other products will be successful, or even if they are successful, will provide sufficient revenues to continue our current operations.As of July 31, 2010, management believes that current cash balances and other reserves will be sufficient to fund our capital and liquidity needs for the next twelve months. The independent auditor’s report accompanying the Company’s audited July 31, 2009 consolidated financial statements contain an explanatory paragraph expressing substantial doubt about the Company’s ability to continue as a going concern. The audited July 31, 2009 consolidated financial statements have been prepared “assuming that the Company will continue as a going concern,” which contemplates that the Company will realize its assets and satisfy its liabilities and commitments in the ordinary course of business. There can be no assurance that the Company will not obtain a going concern opinion in the future or will be able to generate sufficient positive cash flow from operations to address all of its cash flow needs, and to continue as a going concern. If the Company does not continue as a going concern, it will have to cease operations and you would likely lose all of your investment in the Company. The continued operation of our business will require a capital infusion and we will need to seek additional capital, likely through debt or equity financings, to continue operations. We can give no assurance that we will be able to raise such capital on such terms and conditions we deem reasonable, if at all. We have limited financial resources until such time that we are able to generate such additional financing or additional cash flow from operations. Our ability to achieve profitability and positive cash flow is dependent upon our ability to find a strategic partner to assist in the development, marketing and bring the BACcel system to market, to generate revenue from our business operations and control our costs.Should we be unable to raise adequate capital or to meet the other above objectives, it is likely that we would have to substantially curtail our business activity or cease operating. 27 The following summarizes the Company's capital resources at July 31, 2010 compared with July 31, 2009: Increase (Decrease) July 31, 2010 July 31, 2009 Amount of change % Cash and cash equivalents $ $ ) Current Accounts Receivable $ $
